DETAILED ACTION
Status of Claims 

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission for Application #17/253,238, filed on 06/13/2022, has been entered.  The following is a NON-FINAL OFFICE ACTION in response to the request for continued examination.
Claims 1-21 are pending and have been examined. 



Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The rationale for this finding is explained below. 
Per Step 1 of the analysis, in the instant case, independent claim 1 is directed towards a method.  A method, or process, is a statutory category for patentability.  Claim 8 is directed to a system or apparatus.  The system includes processing circuitry, and is therefore interpreted as an apparatus.  An apparatus is a statutory category for patentability.  Claim 15 is directed to a non-transitory computer-readable medium.  Therefore, the claims in interpreted as an article of manufacture, which is a statutory category for patentability.  Further, the claim is in conformity with the Kappos Memorandum of 2010 regarding medium claims, as it includes the phrase “non-transitory.”  For the sake of examination, since the apparatus of claim 8 and the medium of claim 15 implement the steps of the method of claim 1, claims 8 and 15 will be subject to the same analysis as that of claim 1 below.  
Per Step 2A, Prong 1 of the analysis, the examiner now identifies if the claims are directed to one or more abstract ideas.  The claims are directed to “receiving a number of impressions budgeted for an advertisement campaign and a goal, before all the number of advertisements impressions are used, determining a performance of the advertising campaign, forecasting a future performance of the advertisement campaign based on the performance of the advertisement campaign, determining, whether the forecasted future performance is greater than or equal to a predetermined future impression threshold, in response to determining the forecasted future performance is greater than or equal to the predetermined future impression threshold, assigning a new number, greater than or equal to zero, of impressions for a remainder of the advertisement campaign based on the future performance and on the goal, and in response to determining the forecasted future performance is not greater than or equal to the predetermined future impression threshold, assigning a new number of impressions as zero for the remained of the advertisement campaign and ending the advertisement campaign.  The claimed concept is considered to be directed to an abstract idea, namely a mental process.  The January 7th, 2019 Updated Patent Eligibility Guidance describes a mental process as such as “concepts performed in the human mind including an observation, evaluation, judgment, opinion” (see Page 52 Column 3 of the 01/07/2019 Federal Register).  In the same manner, a human operator with access to the campaign budget and goals and the impression data and the use of paper and pencil could calculate or make a judgment regarding the current performance, forecast a future performance using basic math or making a determination based on the data, and determine a new number of impressions for the remainder of the campaign.  The addition by amendment of comparing calculated future performance to a threshold and assigning a new number as zero or greater than zero based on the comparison is also considered a mental process that could easily be done mentally by a human operator with access to the data, the comparison and assigning being a type of “observation, evaluation, judgment.”  Therefore, the claims are determined to be directed to an abstract idea, namely a mental process. 
Per Step 2A, Prong 2 of the analysis, the examiner now determines if the abstract idea is integrated into a practical application.  The claims include the recitation of “processing circuitry.”  However, the processing circuitry is recited at a high level of generality and is  considered a generic technical element which simply automates the steps of the abstract idea.  The recitation is not of a particular machine or transformation but to an all-purpose computer performing generic functions (see MPEP 2106.05 (b) and (c)).  Therefore, the presence of a processor does not integrate the claims into a practical application.  The claimed invention also includes the actual “receiving” of the number of impressions budgeted for and the goal as well as the “causing to be provided” of the new number of impressions.  Such steps are considered “receiving and/or transmission of data over a network,” listed in the MPEP 2106.05 (d) (II) as an example of conventional computer functioning, citing buySAFE v Google.  Therefore, the abstract idea is determined not to be integrated into a practical application by these additional elements.       
Per Step 2B of the analysis, the examiner must now consider if the claims, either individually or as a whole ordered combination, include limitations that are “significantly more” than the abstract idea because the claims include one or more of an improvement to another technology, and improvement to the technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  This would include elements that are more than what is considered to be “well-understood, routine, and conventional” in the related arts.  The claim elements beyond the abstract idea include the recitation of “processing circuitry.”  However, the processing circuitry is recited at a high level of generality and is considered a generic technical element which simply automates the steps of the abstract idea.  The recitation is not of a particular machine or transformation but to an all-purpose computer performing generic functions (see MPEP 2106.05 (b) and (c)).  Therefore, the presence of a processor is not therefore considered “significantly more.”  The claimed invention also includes the actual “receiving” of the number of impressions budgeted for and the goal as well as the “causing to be provided” of the new number of impressions.  Such steps are considered “receiving and/or transmission of data over a network,” listed in the MPEP 2106.05 (d) (II) as an example of conventional computer functioning, citing buySAFE v Google, and not significantly more.
When considered as an ordered combination, the examiner sees only steps that describe the logical steps to implement the abstract idea, namely to analyze the impression data, forecast future performance, and determine  anew number of impressions based on the calculation or determination.  So, the consideration of the ordered combination do not change the status of the claims as "not having significantly more than the abstract idea itself."
When considering the dependent claims, claim 2 includes the determining the performance being at a predetermined time.  A human operator could easily wait for a predetermined time using only mental steps or the use of a timing device such as a clock and then perform the steps of the abstract idea, and therefore this element is considered part of the abstract idea.  Claim 3 similarly could easily be performed in the human mind as the human operator receives the impression data and could therefore perform an analysis after a certain number of impressions is served.  Claims 4 and 5 include a calculation of generated impressions or an effectiveness, and absent any further detail these basic calculations could easily be performed in the human mind with access to the impression data and are therefore considered part of the abstract idea.  Claim 6 includes ending the campaign if the new determined number is zero.  This is also considered part of the abstract idea, as determining the number to be zero would be part of the determination of a new number of impressions, and ending the campaign would be considered conventional computer functioning, as presenting or ending presentation of ad impressions in a campaign is still considered “receiving and/or transmission of data over a network,” listed in the MPEP 2106.05 (d) (II) as an example of conventional computer functioning, citing buySAFE v Google, and not significantly more, and in this case the limitation involves ending presentations altogether.  Claim 7 repeats the steps of the abstract idea another time as an updated performance determination followed by an updated forecast and determination of a new number, and is therefore considered part of the abstract idea.  The other dependent claims mirror those discussed above.    
Therefore, claims 1-21 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  See Alice Corporation Pty. Ltd. Vs. CLS Bank International et al., 2014 (please reference link to updated publically available Alice memo at http://www.uspto.gov/patents/announce/alice_pec_25jun2014.pdf) and more recently  https://www.federalregister.gov/articles/2014/12/16/2014-29414/2014-interim-guidance-on-patent-subject-matter-eligibility.   


Claim Rejections - 35 USC § 103(a)
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 4-8, 11-15, and 18-21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Karlsson, et al., Pre-Grant Publication No. 2010/0262499 A1 in view of Rao, et al., Pre-Grant Publication No. 2003/0171990 A1 and in further view of Yonezaki, et al., Pre-Grant Publication No. 2011/0125573 and in further view of Umeda, Pre-Grant Publication No. 2013/0066725 A1.
Regarding Claims 1, 8, and 15, Karlsson teaches:
A method (system) (medium) for managing impressions…, comprising:
receiving, at user processing circuitry, a number of impressions budgeted for an advertisement campaign and a goal (claim 1 only) (see [0004]-[0008] and [0048] in which the system runs a campaign for an advertiser, the campaign including specified budget, impressions, and goals such as times of day, specific days, click-throughs, conversions, etc.)
before all of the number of advertisements impressions are used, determining, using the processing circuitry, a performance of the advertisement campaign (see [0021]-[0022] in which once the campaign is launched current performance is detected based on impressions, clicks, conversions, etc.)
forecasting, using the processing circuitry, a future performance of the advertisement campaign based on the performance of the advertisement campaign (see [0021] in which the future campaign performance is predicted using the current performance data)
determining, using the processing circuitry, a new number, greater than or equal to zero, of bid allocations for impressions for a remainder of the advertisement campaign based on the future performance and on the goal (see [0021] in which new bid prices and bid allocation settings are determined based on the forecast; see also [0044],  [0051], and [0057])
causing to be provided the new number of bid allocations for impressions for a remainder of the advertisement campaign (see [0023]-[0024], [0044], and [0057] in which the bid allocation control signal is increased to avoid under-delivery of impressions)
Karlsson, however, does not appear to specify:
a new number, greater than or equal to zero, of impressions
Rao teaches:
a new number, greater than or equal to zero, of impressions (see [0026] and [0048] in which impression goals are adjusted to better meet other campaign goals such as click-through rates and [0090] in which the impression numbers per hour are increased to meet campaign goals)
It would be obvious to one of ordinary skill in the art to combine Rao with Karlsson  because Karlsson already teaches bid allocations for impressions in order to achieve campaign goals by increasing the number of impressions mid-campaign based on forecasting, and increasing the actual impression number would allow for the goal to be directly based on the new number of impressions rather than on increasing bid allocations that are only very likely to achieve the new impression goal but is not guaranteed to.   
Karlsson and Rao, however, does not appear to specify:
determining…whether the forecasted future performance is greater than or equal to a predetermined future impression threshold
in response to determining the forecasted future performance is greater than or equal to the predetermined future impression threshold, assigning a new number
in response to determining the forecasted future performance is not greater than or equal to the predetermined future impression threshold, assigning the new number of impressions as zero for the remainder of the advertisement campaign
Yoneszaki teaches:
determining…whether the forecasted future performance is greater than or equal to a predetermined future impression threshold, in response to determining the forecasted future performance is greater than or equal to the predetermined future impression threshold, assigning a new number (see Figure 5 and [0070]-[0082] in which the potential placement of advertisement impressions are scored for potential performance and compared to a performance threshold or multiple thresholds, as in [0079], and if the potential performance is above the threshold one or more advertisement impressions are placed with the campaign segment)
in response to determining the forecasted future performance is not greater than or equal to the predetermined future impression threshold, assigning the new number of impressions as zero for the remainder of the advertisement campaign (see [0075] in which a score below the threshold leads to no further advertisement impressions being placed in the campaign)
It would be obvious to one of ordinary skill in the art to combine Yonezaki with Karlsson and Rao  because Karlsson already teaches bid allocations for impressions in order to achieve campaign goals by increasing the number of impressions mid-campaign based on forecasting, and Rao already teaches increasing of the actual impression number, and comparison to a threshold potential performance and only assigning a new number of impressions if the score is above a threshold would allow for re-allocation of impressions like in Karlsson and Rao but without wasting budget and impressions if the potential performance is not estimated to be what the advertiser is hoping for.
**The Examiner notes that while Yoneszaki allocated a new number of impressions to specific segments of a campaign, it is known in the art that a campaign could be entirely to one segment or that each segment can be a mini-campaign within a larger campaign and be managed separately, so Yonezaki is considered an obvious variant.**   
Karlsson, Rao, and Yonezaki, however, does not appear to specify:
ending the advertisement campaign
Umeda teaches:
ending the advertisement campaign (see [0250] in which a performance evaluation leads to a determination that campaign goals have been met and the campaign is ended and no more impressions are allocated, unless at a future time the advertiser sets new campaign goals)
It would be obvious to one of ordinary skill in the art to combine Umeda with Karlsson, Rao, and Yonezaki because Karlsson already teaches bid allocations for impressions in order to achieve campaign goals, and Yonezaki already sets the new number to zero, which effectively ends the campaign, and ending a campaign once goals are met or for other reasons would ensure that the advertiser’s money and resources are conserved at the appropriate times.  

Regarding Claims 4, 11, and 18, the combination of Karlsson, Rao, and Yonezaki teaches:
the method of claim 1…
Karlsson further teaches:
wherein determining the performance of the advertisement comprises calculating how many of the number of impressions are generated impressions (see [0021]-[0022] in which the calculated impressions are actual generated, or served, impressions)

Regarding Claims 5, 12, and 19, the combination of Karlsson, Rao, and Yonezaki teaches:
the method of claim 4…
Karlsson further teaches:
wherein determining the performance of the advertisement further comprises calculating an effectiveness for the generated impressions (see [0021]-[0022] in which performance evaluation also includes such as click and conversion volume, which is a measure of effectiveness of the impressions)

Regarding Claims 6, 13, and 20, the combination of Karlsson, Rao, Yonezaki, and Umeda teaches:
the method of claim 1…
Umeda further teaches:
wherein when the new number is zero, providing the new number of impressions for a remainder of the advertisement campaign comprises ending the advertisement campaign (see [0250] in which a performance evaluation leads to a determination that campaign goals have been met and the campaign is ended and no more impressions are allocated, unless at a future time the advertiser sets new campaign goals)
It would be obvious to one of ordinary skill in the art to combine Umeda with Karlsson, Rao, and Yonezaki because Karlsson already teaches bid allocations for impressions in order to achieve campaign goals, and ending a campaign once goals are met or for other reasons would ensure that the advertiser’s money and resources are conserved at the appropriate times.  

Regarding Claims 7, 14, and 21, the combination of Karlsson, Rao, and Yonezaki teaches:
the method of claim 1…
Karlsson further teaches:
before all of the new number of advertisements impressions are used, determining an updated performance of the advertisement campaign (see [0021] in which the performance and forecast continue periodically throughout the campaign)
forecasting an updated future performance of the advertisement campaign based on the updated performance of the advertisement campaign (see [0021] in which the performance and forecast continue periodically throughout the campaign)
determining, using the processing circuitry, an updated new number, greater than or equal to zero, of bid allocations for impressions for a remainder of the advertisement campaign based on the future performance and on the goal (see [0021] in which new bid prices and bid allocation settings are determined based on the forecast; see also [0044],  [0051], and [0057])
providing the updated new number of bid allocations for impressions for a new remainder of the advertisement campaign (see [0023]-[0024], [0044], and [0057] in which the bid allocation control signal is increased to avoid under-delivery of impressions)
Rao further teaches:
determining, using the processing circuitry, an updated new number, greater than or equal to zero, of impressions for a remainder of the advertisement campaign based on the goal and providing the updated new number of impressions for a new remainder of the advertisement campaign (see [0026] and [0048] in which impression goals are adjusted to better meet other campaign goals such as click-through rates and [0090] in which the impression numbers per hour are increased to meet campaign goals)
It would be obvious to one of ordinary skill in the art to combine Rao with Karlsson  because Karlsson already teaches bid allocations for impressions in order to achieve campaign goals by increasing the number of impressions mid-campaign based on forecasting, and increasing the actual impression number would allow for the goal to be directly based on the new number of impressions rather than on increasing bid allocations that are only very likely to achieve the new impression goal but is not guaranteed to.   

Claims 2, 9, and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Karlsson, et al., Pre-Grant Publication No. 2010/0262499 A1 in view of Rao, et al., Pre-Grant Publication No. 2003/0171990 A1 and in further view of Yonezaki, et al., Pre-grant Publication No. 2011/0125573 A1 and in further view of Umeda, Pre-Grant Publication No. 2013/0066725 A1 and in further view of Harel, Pre-Grant Publication No. 2015/0332192 A1.
Regarding Claims 2, 9, and 16, the combination of Karlsson, Rao, Yonezaki, and Umeda teaches:
the method of claim 1…
Karlsson, Rao, Yonezaki, and Umeda, however, does not appear to specify:
wherein determining the performance of the advertisement campaign takes place at a predetermined time after the advertisement campaign was initiated
Harel teaches:
wherein determining the performance of the advertisement campaign takes place at a predetermined time after the advertisement campaign was initiated (see [0031]-[0032] and [0038] in which a performance evaluation is conducted after each predetermined amount of time during a campaign, such as weekly)
It would be obvious to one of ordinary skill in the art to combine Harel with Karlsson, Rao, Yonezaki, and Umeda because Karlsson already teaches a periodic performance evaluation such as in [0021], but does not teach an initial time period at the beginning, and an initial time period would set a concrete time for a first performance evaluation.


Claims 3, 10, and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Karlsson, et al., Pre-Grant Publication No. 2010/0262499 A1 in view of Rao, et al., Pre-Grant Publication No. 2003/0171990 A1 and in further view of Yonezaki, et al., Pre-Grant Publication No. 2011/0125573 A1 and in further view of Umeda, Pre-Grant Publication No. 2013/0066725 A1 and in further view of Jevtic, et al.,  Pre-Grant Publication No. 2015/0199731 A1.
Regarding Claims 3, 10, and 17, the combination of Karlsson, Rao, Yonezaki, and Umeda teaches:
the method of claim 1…
Karlsson, Rao, Yonezaki, and Umeda, however, does not appear to specify:
wherein determining the performance of the advertisement campaign takes place after a predetermined number of the number of impressions have been generated
Jevtic teaches:
wherein determining the performance of the advertisement campaign takes place after a predetermined number of the number of impressions have been generated (see [0061] in which a performance evaluation and measurement takes place after a specific number of impressions have been served)
It would be obvious to one of ordinary skill in the art to combine Jevtic with Karlsson, Rao, Yonezaki, and Umeda because Karlsson already teaches a periodic performance evaluation such as in [0021], but does not teach an initial period at the beginning based on number of impressions, and an initial starting point based on number of served impressions would set a concrete time for a first performance evaluation.




Response to Arguments
Regarding the rejections based on 35 USC 101
The applicant’s amendments do not change the eligibility rejection.  Further explanation can be found in the body of the rejection above.  There were no specific arguments put forth.  Therefore, the arguments are not persuasive and the rejection is sustained.
Regarding the rejections based on 35 USC 103
The arguments, which are directed to the claims as amended, have been considered, but are MOOT in light of the new grounds of rejection necessitated by the applicant’s amendments to the claims.


Conclusion
The following prior art references was not relied upon in this office action but is considered pertinent to the claimed invention:
Bala, et al., Pre-Grant Publication No. 2013/0268347 A1- also teaches forecasting of future impressions for ad inventory that is to be placed in a campaign
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Luis A. Brown whose telephone number is 571.270.1394.  The Examiner can normally be reached on M-F 8:30am-4:30pm EST.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, WASEEM ASHRAF can be reached at 571.270.3948.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
 	/LUIS A BROWN/            Primary Examiner, Art Unit 3682